Order entered September 1, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00866-CV

 IN RE COLUMBIA MEDICAL CENTER OF ARLINGTON SUBSIDIARY, L.P. D/B/A
                MEDICAL CENTER ARLINGTON, Relator

                   Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-06294-C

                                             ORDER
        By letter dated July 21, 2015, the relator advised the Court that the parties had reached an

agreement regarding the discovery dispute at issue in this original proceeding. We ORDER the

parties to file a joint status report within ten days of the date of this order advising the Court of

the status of this matter.


                                                       /s/    DAVID L. BRIDGES
                                                              JUSTICE